Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 5, 2014

                                    No. 04-13-00420-CV

                   TIME WARNER, INC. and Time Warner Cable, LLC,
                                  Appellants

                                               v.

                                    Dulio GONZALEZ,
                                          Appellee

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-06770
                      Honorable John D. Gabriel, Jr., Judge Presiding


                                       ORDER
Sitting:      Catherine Stone, Chief Justice
              Marialyn Barnard, Justice
              Luz Elena D. Chapa, Justice

       Appellee's amended second motion for extension of time to file motion for rehearing is
hereby GRANTED.


                                                    _________________________________
                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court